Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US 20090151248 A1) in view of Kong (US 20190327909 A1).
Regarding claim 1, Bissonnette discloses a hydroponic plant cultivating system comprising: a 
reservoir (6) for retaining a combination of water and nutrients for feeding a plurality of plants thereabove; a planting lid (8) positioned on an upper opening of said reservoir, wherein said planting lid includes a plurality of insulated cups (cups 14, lid 150, see figs 1A, 11 and 22) lid for housing said plurality of plants; a water bubbler (189, see para 0081) for producing oxygenated bubbles in said water and said nutrients for delivering oxygen and aerated said nutrients to said plurality of plants; and a lid (10) extending over said planting lid and around said reservoir.
	Bissonnette fails to disclose the lid being transparent. 
	Kong teaches a transparent lid (transparent lid 101, see para 0039 and figs 2A and 2B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bissonnette with the lid being transparent to allow the grower to frequently view the plants health and growing status without removing the lid and potentially disturbing the plants. 

	Regarding claim 2, the modified reference teaches the hydroponic plant cultivating system of claim 1, and Bissonnette further teaches wherein said plurality of plants are plant seeds (seed cartridge 16, see para 0083 and fig 1A and 1B). 

	Regarding claim 6, the modified reference teaches the hydroponic plant cultivating system of claim 1, and Bissonnette further teaches further comprising an air stone (189, air stone, see para 0057 and fig 22) in said reservoir for creating an aerated nutrient solution for the plants.

	Regarding claim 8, the modified reference teaches the hydroponic plant cultivating system of claim 1, and Bissonnette further teaches wherein said reservoir comprises one or more materials selected from the group consisting of a polyethylene (polyethylene, see para 0094), a polypropylene, a polyvinyl chloride, a polytetrafluoroethylene, a wood, a bamboo, and an acrylonitrile butadiene styrene.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US 20090151248 A1) in view of Kong (US 20190327909 A1) as applied to claim 1 above and further in view of Davison (US 10492387 B1).
Regarding claim 3, the modified reference teaches the hydroponic plant cultivating system of 
claim 1, and Bissonnette further teaches wherein each said plurality of insulated cups include a grommet circumscribing an opening around each said plurality of insulated cups (see 173 in figures 8A and 8B). 
	However, if for any reason Applicant disagrees, then then Davison teaches a grommet around a planting cup (361, see figs 9 and 10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the grommet of Davison to ensure there is no leakage of water or nutrients. 

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US 20090151248 A1) in view of Kong (US 20190327909 A1) as applied to claim 1 above and further in view of Rouxel (WO 2020076729 A1).
Regarding claim 4, the modified reference teaches the hydroponic plant cultivating system of 
claim 1.
The modified reference fails to teach further comprising a speed controller for modifying a 
speed of agitation of said bubbler.
	Rouxel teaches comprising a speed controller (270, see para 0058) for modifying a speed of agitation of said bubbler.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the speed controller to allow for speed changes during different growth periods or for different species. 

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US 20090151248 A1) in view of Kong (US 20190327909 A1) and Rouxel (WO 2020076729 A1) as applied to claim 4 above and further in view of Mehrman (US 20170105368 A1). 
Regarding claim 5, the modified reference teaches the hydroponic plant cultivating system of 
claim 4. 
The modified reference fails to teach further comprising a timer for setting periodic time durations of actuating said bubbler.
Mehrman teaches further comprising a timer (timer 212 for controlling the operating of water pump and aerator, see para 0061) for setting periodic time durations of actuating said bubbler.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the timer to give the user maximum control of planting conditions to encourage healthy plant growth. 

Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US 20090151248 A1) in view of Kong (US 20190327909 A1) as applied to claim 1 above and further in view of Wang (CN 109042277 A) and Bryan (US 20130232872 A1).
Regarding claim 7, the modified reference teaches the hydroponic plant cultivating system of 
claim 1. 
The modified reference fails to teach further comprising a solar panel mounted to said reservoir 
for powering a battery, wherein said battery supplies power to said bubbler.
	Zhao teaches comprising a solar panel (6) mounted to said reservoir (see fig 1) for powering a battery (storage battery 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the solar panel and battery of Zhao in order to provide a more environmentally efficient planting system. 	
	Morris teaches wherein said battery supplies power to said bubbler (air pump 16 battery powered, see para 0033).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the battery supplying power to the bubbler to provide a system that is environmentally efficient but able to run overnight or during cloudy days when direct solar power is unavailable.  

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US 20090151248 A1) in view of Kong (US 20190327909 A1) as applied to claim 1 above and further in view of Overgaag (US 20180332785 A1).
Regarding claim 9, the modified reference teaches the hydroponic plant cultivating system of 
claim 1. 
The modified reference fails to teach further comprising a plant growing medium surrounding a 
base of said plant, wherein said medium is selected from the group consisting of a coconut coir, a lightweight expanded clay aggregate, and a rock wool.
	Overgaag teaches further comprising a plant growing medium surrounding a base of said plant (see para 0052 and fig 11) wherein said medium is selected from the group consisting of a coconut coir (coco fiber, see para 0052), a lightweight expanded clay aggregate, and a rock wool (rock wool, see para 0052).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the growing mediums of Overgaag to ensure plants have growth mediums with optimal draining abilities.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US 20090151248 A1) in view of Kong (US 20190327909 A1) as applied to claim 1 above and further in view of Mehrman (US 20170105368 A1). 
Regarding claim 10, the modified reference teaches the hydroponic plant cultivating system of 
claim 1. 
	The modified reference fails to teach further comprising a temperature controller for adjusting a temperature of said water and said nutrients.
	Mehrman teaches comprising a temperature controller (118, see para 0039) for adjusting a temperature of said water and said nutrients.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the temperature controller of Mehrman in order to ensure the plants receive optimal water and nutrient conditions for maximal growth. 

Claim(s) 11-12, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US 20090151248 A1) in view of Kong (US 20190327909 A1), Rouxel (WO 2020076729 A1) and Mehrman (US 20170105368 A1).
Regarding claim 11, Bissonnette discloses a hydroponic plant cultivating system comprising: a 
reservoir (6) for retaining a combination of water and nutrients for feeding a plurality of plants thereabove; a planting lid (8) positioned on an upper opening of said reservoir, wherein said planting lid includes a plurality of insulated cups (cups 14, lid 150, see figs 1A, 11 and 22) lid for housing said plurality of plants; a water bubbler (189, see para 0081) for producing oxygenated bubbles in said water and said nutrients for delivering oxygen and aerated said nutrients to said plurality of plants; and a lid (10) extending over said planting lid and around said reservoir, and an air stone in said reservoir for creating an aerated nutrient solution for the plants.
Bissonnette fails to disclose the lid being transparent a speed controller for modifying a speed of 
agitation of said bubbler; a timer for setting periodic time durations of actuating said bubbler.  
	Kong teaches a transparent lid (transparent lid 101, see para 0039 and figs 2A and 2B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bissonnette with the lid being transparent to allow the grower to frequently view the plants health and growing status without removing the lid and potentially disturbing the plants. 
Rouxel teaches comprising a speed controller (270, see para 0058) for modifying a speed of agitation of said bubbler.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the speed controller to allow for speed changes during different growth periods or for different species. 
Mehrman teaches further comprising a timer (timer 212 for controlling the operating of water pump and aerator, see para 0061) for setting periodic time durations of actuating said bubbler.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the timer to give the user maximum control of planting conditions to encourage healthy plant growth.

Regarding claim 12, the modified reference teaches the hydroponic plant cultivating system of claim 1, and Bissonnette further teaches wherein said plurality of plants are plant seeds (seed cartridge 16, see para 0083 and fig 1A and 1B). 

Regarding claim 15, the modified reference teaches the hydroponic plant cultivating system of claim 1, and Bissonnette further teaches wherein said reservoir comprises one or more materials selected from the group consisting of a polyethylene (polyethylene, see para 0094), a polypropylene, a polyvinyl chloride, a polytetrafluoroethylene, a wood, a bamboo, and an acrylonitrile butadiene styrene.

Regarding claim 17, the modified reference teaches the hydroponic plant cultivating system of 
claim 1. 
	The modified reference fails to teach further comprising a temperature controller for adjusting a temperature of said water and said nutrients.
	Mehrman teaches comprising a temperature controller (118, see para 0039) for adjusting a temperature of said water and said nutrients.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the temperature controller of Mehrman in order to ensure the plants receive optimal water and nutrient conditions for maximal growth. 

Regarding claim 18, Bissonnette discloses a hydroponic plant cultivating system comprising: a 
reservoir (6) for retaining a combination of water and nutrients for feeding a plurality of plants thereabove; a planting lid (8) positioned on an upper opening of said reservoir, wherein said planting lid includes a plurality of insulated cups (cups 14, lid 150, see figs 1A, 11 and 22) lid for housing said plurality of plants; a water bubbler (189, see para 0081) for producing oxygenated bubbles in said water and said nutrients for delivering oxygen and aerated said nutrients to said plurality of plants; and a lid (10) extending over said planting lid and around said reservoir, and an air stone in said reservoir for creating an aerated nutrient solution for the plants.
Bissonnette fails to disclose the lid being transparent a speed controller for modifying a speed of 
agitation of said bubbler; a timer for setting periodic time durations of actuating said bubbler and a temperature controller for adjusting a temperature of said water and said nutrients.  
	Kong teaches a transparent lid (transparent lid 101, see para 0039 and figs 2A and 2B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Bissonnette with the lid being transparent to allow the grower to frequently view the plants health and growing status without removing the lid and potentially disturbing the plants. 
Rouxel teaches comprising a speed controller (270, see para 0058) for modifying a speed of agitation of said bubbler.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the speed controller to allow for speed changes during different growth periods or for different species. 
Mehrman teaches further comprising a timer (timer 212 for controlling the operating of water pump and aerator, see para 0061) for setting periodic time durations of actuating said bubbler and comprising a temperature controller (118, see para 0039) for adjusting a temperature of said water and said nutrients.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the timer to give the user maximum control of planting conditions to encourage healthy plant growth and with the temperature controller of Mehrman in order to ensure the plants receive optimal water and nutrient conditions for maximal growth.

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US 20090151248 A1) in view of Kong (US 20190327909 A1) as applied to claim 11 above and further in view of Davison (US 10492387 B1).
Regarding claim 13, the modified reference teaches the hydroponic plant system of claim 11, and Bissonnette further teaches wherein each said plurality of insulated cups include a grommet circumscribing an opening around each said plurality of insulated cups (see 173 in figures 8A and 8B). 
	However, if for any reason Applicant disagrees, then then Davison teaches a grommet around a planting cup (361, see figs 9 and 10). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the grommet of Davison to ensure there is no leakage of water or nutrients.

Claim(s) 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US 20090151248 A1) in view of Kong (US 20190327909 A1) as applied to claims 11 and 18 above and further in view of Wang (CN 109042277 A) and Bryan (US 20130232872 A1).
Regarding claim 14, the modified reference teaches the hydroponic plant cultivating system of 
claim 1. 
The modified reference fails to teach further comprising a solar panel mounted to said reservoir 
for powering a battery, wherein said battery supplies power to said bubbler.
	Zhao teaches comprising a solar panel (6) mounted to said reservoir (see fig 1) for powering a battery (storage battery 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the solar panel and battery of Zhao in order to provide a more environmentally efficient planting system. 	
Morris teaches wherein said battery supplies power to said bubbler (air pump 16 battery 
powered, see para 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of 
the claimed invention to have modified the modified reference with the battery supplying power to the bubbler to allow to provide a system that is environmentally efficient but able to run overnight or during cloudy days when direct solar power is unavailable.  

Regarding claim 19, the modified reference teaches the hydroponic plant cultivating system of 
claim 1. 
The modified reference fails to teach further comprising a solar panel mounted to said reservoir 
for powering a battery, wherein said battery supplies power to said bubbler.
	Zhao teaches comprising a solar panel (6) mounted to said reservoir (see fig 1) for powering a battery (storage battery 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the solar panel and battery of Zhao in order to provide a more environmentally efficient planting system. 	
	Morris teaches wherein said battery supplies power to said bubbler (air pump 16 battery powered, see para 0033).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the battery supplying power to the bubbler to allow to provide a system that is environmentally efficient but able to run overnight or during cloudy days when direct solar power is unavailable.  

Claim(s) 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bissonnette (US 20090151248 A1) in view of Kong (US 20190327909 A1) as applied to claims 11 and 18 above and further in view of Overgaag (US 20180332785 A1).
Regarding claim 16, the modified reference teaches the hydroponic plant cultivating system of 
claim 12. 
The modified reference fails to teach further comprising a plant growing medium surrounding a 
base of said plant, wherein said medium is selected from the group consisting of a coconut coir, a lightweight expanded clay aggregate, and a rock wool.
	Overgaag teaches further comprising a plant growing medium surrounding a base of said plant (see para 0052 and fig 11) wherein said medium is selected from the group consisting of a coconut coir (coco fiber, see para 0052), a lightweight expanded clay aggregate, and a rock wool (rock wool, see para 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the growing mediums of Overgaag to ensure plants have growth mediums with optimal draining abilities.

Regarding claim 20, the modified reference teaches the hydroponic plant cultivating system of 
claim 1. 
The modified reference fails to teach further comprising a plant growing medium surrounding a 
base of said plant, wherein said medium is selected from the group consisting of a coconut coir, a lightweight expanded clay aggregate, and a rock wool.
	Overgaag teaches further comprising a plant growing medium surrounding a base of said plant (see para 0052 and fig 11) wherein said medium is selected from the group consisting of a coconut coir (coco fiber, see para 0052), a lightweight expanded clay aggregate, and a rock wool (rock wool, see para 0052).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified reference with the growing mediums of Overgaag to ensure plants have growth mediums with optimal draining abilities.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The art noted in the References Cited document is relevant as it pertains to similar planting systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7:30 -5, F: 8 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                     

/MONICA L PERRY/Primary Examiner, Art Unit 3644